DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-14 and 16-17 are allowed.
The following examiner’s statement of reasons for allowance:
Applicant’s argument with regarding to claims 1, 10 and 11 (see Remarks pages 7-9 filed on 07/15/2022) have been considered and are persuasive.
Regarding independent claim 1, the closest prior art, Kamihara (US 2020/0007711) discloses image forming apparatus includes a transferor, a first detector to detect an image formed on the transferor, a second detector to detect an image formed on a recording medium, and circuitry. The circuitry is configured to generate first gradation correction data based on a detection result obtained by the first detector, generate second gradation correction data based on a detection result obtained by the second detector, and control gradation correction for the image formed on the recording medium using the first and second gradation correction data. Further, the circuitry is configured to prioritize one of the first and second gradation correction data based on at least one of a characteristic of the recording medium and a characteristic of the image in the gradation correction during consecutive printing in which images are consecutively formed on recording media, (Para 0021-0113). However, Kamihara does not disclose in the affirmative, “when a second sheet type of the at least two different types of sheets is supplied by the sheet feeding unit, cause a second chart for gradation correction to be formed by the image forming unit, cause the correction information for the second sheet type to be generated based on image information for which the formed second chart for gradation correction was detected by the detection unit, and save the correction information for the second sheet type in the storage.”
Further, the next closest prior art Matsuo (US 2019/0356816) discloses image forming apparatus includes an image forming unit, an acquisition unit, and a control unit. The image forming unit forms an image on a sheet based on a gamma correction table. The acquisition unit acquires information on a sheet. The control unit controls the image forming unit. The image forming unit forms a first image indicating first image data on a sheet. The acquisition unit acquires the information on the sheet from the first image. The control unit creates second image data for creating a gamma correction table based on the information on the sheet, (Para 0010-0063). However, Matsuo does not disclose in the affirmative, “when a second sheet type of the at least two different types of sheets is supplied by the sheet feeding unit, cause a second chart for gradation correction to be formed by the image forming unit, cause the correction information for the second sheet type to be generated based on image information for which the formed second chart for gradation correction was detected by the detection unit, and save the correction information for the second sheet type in the storage.”
Finally, the next closest prior art Tomii (US 2018/0288236) discloses image forming apparatus includes an image forming portion configured to form an image on an intermediate transfer belt, a density sensor configured to measure a density of the image formed on the intermediate transfer belt, and a printer controller. On the intermediate transfer belt, a first test image and a third test image having different densities are alternately formed at different positions in a main scanning direction. At a position adjacent to the first test image in a sub-scanning direction, a second test image having a different density from that of the first test image is formed. At a position adjacent to the third test image in the sub-scanning direction, a fourth test image having a different density from that of the third test image is formed. The printer controller generates a gradation correction table based on a result of measurement of each test image by the density sensor, (Para 0028-0027). However, Tomii does not disclose in the affirmative, “when a second sheet type of the at least two different types of sheets is supplied by the sheet feeding unit, cause a second chart for gradation correction to be formed by the image forming unit, cause the correction information for the second sheet type to be generated based on image information for which the formed second chart for gradation correction was detected by the detection unit, and save the correction information for the second sheet type in the storage.”
Therefore, the prior arts Kamihara, Matsuo and Tomii alone or in combination do not render obvious in include the claimed feature in the affirmative, “when a second sheet type of the at least two different types of sheets is supplied by the sheet feeding unit, cause a second chart for gradation correction to be formed by the image forming unit, cause the correction information for the second sheet type to be generated based on image information for which the formed second chart for gradation correction was detected by the detection unit, and save the correction information for the second sheet type in the storage.”

Regarding independent claim 10, the closest prior art, Kamihara (US 2020/0007711) discloses image forming apparatus includes a transferor, a first detector to detect an image formed on the transferor, a second detector to detect an image formed on a recording medium, and circuitry. The circuitry is configured to generate first gradation correction data based on a detection result obtained by the first detector, generate second gradation correction data based on a detection result obtained by the second detector, and control gradation correction for the image formed on the recording medium using the first and second gradation correction data. Further, the circuitry is configured to prioritize one of the first and second gradation correction data based on at least one of a characteristic of the recording medium and a characteristic of the image in the gradation correction during consecutive printing in which images are consecutively formed on recording media, (Para 0021-0113). However, Kamihara does not disclose in the affirmative, “when a second sheet type of the at least two different types of sheets is supplied by the sheet feeding unit, causing a second chart for gradation correction to be formed by the image forming unit, generating the correction information for the second sheet type based on image information for which the formed second chart for gradation correction was detected by the detection unit, and saving the correction information for the second sheet type in the storage.”
Further, the next closest prior art Matsuo (US 2019/0356816) discloses image forming apparatus includes an image forming unit, an acquisition unit, and a control unit. The image forming unit forms an image on a sheet based on a gamma correction table. The acquisition unit acquires information on a sheet. The control unit controls the image forming unit. The image forming unit forms a first image indicating first image data on a sheet. The acquisition unit acquires the information on the sheet from the first image. The control unit creates second image data for creating a gamma correction table based on the information on the sheet, (Para 0010-0063). However, Matsuo does not disclose in the affirmative, “when a second sheet type of the at least two different types of sheets is supplied by the sheet feeding unit, causing a second chart for gradation correction to be formed by the image forming unit, generating the correction information for the second sheet type based on image information for which the formed second chart for gradation correction was detected by the detection unit, and saving the correction information for the second sheet type in the storage.”
Finally, the next closest prior art Tomii (US 2018/0288236) discloses image forming apparatus includes an image forming portion configured to form an image on an intermediate transfer belt, a density sensor configured to measure a density of the image formed on the intermediate transfer belt, and a printer controller. On the intermediate transfer belt, a first test image and a third test image having different densities are alternately formed at different positions in a main scanning direction. At a position adjacent to the first test image in a sub-scanning direction, a second test image having a different density from that of the first test image is formed. At a position adjacent to the third test image in the sub-scanning direction, a fourth test image having a different density from that of the third test image is formed. The printer controller generates a gradation correction table based on a result of measurement of each test image by the density sensor, (Para 0028-0027). However, Tomii does not disclose in the affirmative, “when a second sheet type of the at least two different types of sheets is supplied by the sheet feeding unit, causing a second chart for gradation correction to be formed by the image forming unit, generating the correction information for the second sheet type based on image information for which the formed second chart for gradation correction was detected by the detection unit, and saving the correction information for the second sheet type in the storage.” 
Therefore, the prior arts Kamihara, Matsuo and Tomii alone or in combination do not render obvious in include the claimed feature in the affirmative, “when a second sheet type of the at least two different types of sheets is supplied by the sheet feeding unit, causing a second chart for gradation correction to be formed by the image forming unit, generating the correction information for the second sheet type based on image information for which the formed second chart for gradation correction was detected by the detection unit, and saving the correction information for the second sheet type in the storage.”

Regarding independent claim 11, the closest prior art, Kamihara (US 2020/0007711) discloses image forming apparatus includes a transferor, a first detector to detect an image formed on the transferor, a second detector to detect an image formed on a recording medium, and circuitry. The circuitry is configured to generate first gradation correction data based on a detection result obtained by the first detector, generate second gradation correction data based on a detection result obtained by the second detector, and control gradation correction for the image formed on the recording medium using the first and second gradation correction data. Further, the circuitry is configured to prioritize one of the first and second gradation correction data based on at least one of a characteristic of the recording medium and a characteristic of the image in the gradation correction during consecutive printing in which images are consecutively formed on recording media, (Para 0021-0113). However, Kamihara does not disclose in the affirmative, “when a second sheet type of the at least two different types of sheets is supplied by the sheet feeding unit, causing a second chart for gradation correction to be formed by the image forming unit, generating the correction information for the second sheet type based on image information for which the formed second chart for gradation correction was detected by the detection unit, and saving the correction information for the second sheet type in the storage.”
Further, the next closest prior art Matsuo (US 2019/0356816) discloses image forming apparatus includes an image forming unit, an acquisition unit, and a control unit. The image forming unit forms an image on a sheet based on a gamma correction table. The acquisition unit acquires information on a sheet. The control unit controls the image forming unit. The image forming unit forms a first image indicating first image data on a sheet. The acquisition unit acquires the information on the sheet from the first image. The control unit creates second image data for creating a gamma correction table based on the information on the sheet, (Para 0010-0063). However, Matsuo does not disclose in the affirmative, “when a second sheet type of the at least two different types of sheets is supplied by the sheet feeding unit, causing a second chart for gradation correction to be formed by the image forming unit, generating the correction information for the second sheet type based on image information for which the formed second chart for gradation correction was detected by the detection unit, and saving the correction information for the second sheet type in the storage.”
Finally, the next closest prior art Tomii (US 2018/0288236) discloses image forming apparatus includes an image forming portion configured to form an image on an intermediate transfer belt, a density sensor configured to measure a density of the image formed on the intermediate transfer belt, and a printer controller. On the intermediate transfer belt, a first test image and a third test image having different densities are alternately formed at different positions in a main scanning direction. At a position adjacent to the first test image in a sub-scanning direction, a second test image having a different density from that of the first test image is formed. At a position adjacent to the third test image in the sub-scanning direction, a fourth test image having a different density from that of the third test image is formed. The printer controller generates a gradation correction table based on a result of measurement of each test image by the density sensor, (Para 0028-0027). However, Tomii does not disclose in the affirmative, “when a second sheet type of the at least two different types of sheets is supplied by the sheet feeding unit, causing a second chart for gradation correction to be formed by the image forming unit, generating the correction information for the second sheet type based on image information for which the formed second chart for gradation correction was detected by the detection unit, and saving the correction information for the second sheet type in the storage.”
Therefore, the prior arts Kamihara, Matsuo and Tomii alone or in combination do not render obvious in include the claimed feature in the affirmative, “when a second sheet type of the at least two different types of sheets is supplied by the sheet feeding unit, causing a second chart for gradation correction to be formed by the image forming unit, generating the correction information for the second sheet type based on image information for which the formed second chart for gradation correction was detected by the detection unit, and saving the correction information for the second sheet type in the storage.”

Dependent claims 2-9, 12-14 and 16-17 are allowed because of their dependency to claims 1, 10 and 11 respectively.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANTZ BATAILLE/Primary Examiner, Art Unit 2677